Mr. President, it gives me great pleasure to offer you the felicitations of my delegation on your assumption of the presidency of the General Assembly at its forty-fifth session. Your unanimous election is a well-deserved recognition of your many accomplishments in the service of your Government and of the international community. I am confident that under your stewardship, we will make substantive progress in our work.
I should like to pay tribute to your predecessor, Major-General Joseph Garba, for the exemplary manner in which he guided our deliberations during a very busy year – chairing the forty-fourth session; the sixteenth special session, on apartheid; the seventeenth special session, on illicit narcotic drugs; and the eighteenth special session, devoted to international economic co-operation. His decisive and enlightened leadership has gained him the admiration of the entire Assembly. 
On behalf of the Government and the people of Indonesia, I extend a warm welcome to Liechtenstein upon its accession to membership of the United Nations. My delegation looks forward to close co-operation between our two countries.
We live at a time of extraordinary flux, a time of great promise as well as grave challenge, a time of opportunity amidst pervasive uncertainty – in short, a time of profound contrasts and contradictions. On the bright side of the spectrum, rapid and fundamental change continues to transform the global political and economic landscape, ushering in a refreshingly new phase in international relations. The trend towards conciliation and concordance among nations, especially among the major Powers, gathered further momentum during the past year. We are heartened by the new spirit of co-operation among the permanent members of the Security Council in concerting their endeavours towards the peaceful resolution of conflict situations. 
On the continent of Europe the political, the economic and even the physical barriers are coming down and the East-West divide is progressively losing its ideological connotation. The imminent unification of the two German States signifies both the symbolic and the actual end of an era in European history. In Africa we have welcomed with deep satisfaction Namibia’s accession to independence and have noted the salutary effect this landmark event has had on developments in South Africa, where the Pretoria regime appears to be moving with greater seriousness to meet the legitimate aspirations of the majority of its people. Encouraging progress is also being made in resolving the question of Western Sahara. In Central America, the processes of national and regional reconciliation have moved forward opening the way towards greater harmony and common progress in that strife-torn region. In Asia the past year also witnessed yet another instance of erstwhile divided States drawing together when the two Yemens decided to merge into the new Republic of Yemen. My delegation congratulates the Government and the people of fraternal Yemen on their historic union. Indonesia has equally welcomed the initiation of high-level talks between the two Koreas at Prime Ministerial level, in the hope that it may foster an atmosphere conducive to the realization of  their shared aspirations for peaceful reunification. In South-East Asia there is renewed hope that, with the recent breakthroughs in the ongoing negotiating process, a comprehensive settlement of the Cambodian conflict may now be within our grasp. 
On the global plane the easing of East-West tensions and of ideological contention and competition has opened up new possibilities for substantial progress in disarmament and arms reductions. At the same time, some seminal trends are making their impact felt in the economic sphere, offering enhanced opportunities as well as challenges to our question for an international economic order of greater equity and generalized prosperity. 
While these developments indeed bolster our hopes for the attainment of a more peaceful, secure just and tolerant world, we cannot but be acutely aware also of the darker side of this picture. Despite the palpable improvements in the global political climate, despite the emergence of new and more enlightened perspectives on the solution of old and new problems, the international scene today is still beset by unresolved tensions and conflicts, by rampant violence and widespread instability. Deeply rooted inequalities and imbalances continue to afflict inter-State relations, especially between developed and developing countries, where North-South polarization is becoming accentuated as the major issue of our time. The politics of power, political domination and economic coercion still feature all too prominently in present-day international relations, and the remaining vestiges of colonialism and institutionalized racism have yet to be erased from our vision of universal emancipation. 
Against this backdrop it is deeply disturbing to note that States continue to resort to armed force and military intervention in the settlement of disputes, thus gravely threatening regional peace and global security and undermining all impulses and efforts to shape a world of greater harmony and mutual tolerance. 
It is in this context that Indonesia has viewed with growing alarm and deep distress the recent events in the Gulf region. As a United Nations Member committed to uphold the sanctity of the Charter and as a country which unswervingly adheres to the 10 principles of Bandung and those of the Non-Aligned Movement, Indonesia has always firmly opposed foreign intervention, aggression and the use or threat of force in inter-State relations. Hence, Iraq’s invasion and declared annexation of Kuwait cannot be condoned, and my Government fully supports and abides by all the Security Council resolutions adopted in that respect.
It is particularly saddening to us that the present conflict involves two fellow members of the Non-Aligned Movement, the Organization of the Islamic Conference and the Organization of Petroleum Exporting Countries (OPEC), with which Indonesia has long maintained close, brotherly relations. It is, moreover, profoundly regrettable that, as a result of these developments, efforts to achieve a just and comprehensive settlement of the wider problems of the region causes by Israel’s aggression and continued illegal occupation of Arab lands and persistent denial of the inalienable national and human rights of the Palestinian people appear to have been eclipsed. 
We therefor concur with the Secretary-General that, once we succeed in putting the present crisis on the road to resolution, the longer-term, underlying problems of the region must be addressed. Towards this end, solutions cannot and should not be sought through military means or by unilateral action. Only a political settlement under the auspices of the United Nations or within the framework of Arab mediation, can avoid further aggravation and enlargement of the present conflict. Meanwhile, Indonesia calls upon all countries involved to exercise self-restraint and to refrain from actions that would only exacerbate a situation already close to boiling point. 
Other focal points of tension and conflict persist in many parts of the globe, notably on the continents of Asia, Africa and Latin America. Although they are now being addressed with greater vigour and more receptivity towards dialogue and negotiation, the pace of progress in their comprehensive resolution unfortunately remains excruciatingly slow. 
Armed strife in Afghanistan continues, with no clear prospect of a political settlement yet in sight. Likewise, on the question of Cyprus it is regrettable that no advance could be made towards an overall agreement despite the untiring efforts of the Secretary-General. In the context of Iran-Iraq relations, welcome progress has recently been made in the implementation of some key aspects of Security Council resolution 598 (1987), involving troop withdrawals and the repatriation of prisoners of war. We fervently hope that all the other elements of the resolution can now be fulfilled, thus leading to a just and durable peace. 
Namibia’s accession to independence represents not only the culmination of the heroic struggle of the Namibian people against colonial domination and racist oppression but also a clear vindication of the role of the United Nations as the unique multilateral forum to bring freedom and justice to oppressed people everywhere. But the total liberation of Africa will remain unfulfilled until the universally condemned system of apartheid in South Africa has been dismantled and replaced by a non-racial democratic government based on majority rule. 
Indonesia welcomed the lifting of the ban on the African National Congress (ANC), the Pan Africanist Congress of Azania (PAC) and other political parties and organization and we rejoiced at the release of Nelson Mandela. We note, however, that the basic structures of the apartheid system still remain in place. We therefore shall continue to demand that the Pretoria regime take the more fundamental steps of revoking the bulk of its repressive security legislation, freeing all political prisoners and engaging in a genuine negotiating process with the authentic leaders of the South African people. Meanwhile, sanctions must be maintained until the process of fundamental transformation – not more cosmetic reform – has become irreversible. 
Indonesia is gravely concerned that at a time when rapprochement and conciliation between erstwhile adversaries prevail in many regions of the world, the Middle East remains the vortex of violence and explosive tensions. Efforts at resolving the Arab-Israeli conflict, with the Palestinian people’s struggle for justice and freedom at its core, continue to stagnate. The peace process remains blocked by   Israel’s intransigent refusal to reciprocate the courageous peace initiatives by the Palestinian leadership and to adopt a rational negotiating position capable of advancing that process. On the contrary, it has persisted in its policies and practices of brutal repression against the Palestinian people and in its universally censured settlement schemes in the occupied territories. The situation has been further aggravated by Israel’s most recent attempts at forcefully changing the demographic equation by allowing the influx of Soviet Jewish immigrants to settle in the West Bank and Gaza in blatant violations of international law. If not stopped, this unacceptable development will have far-reaching and disastrous effects on the problem as well as on the peace process itself. 
In these circumstances and with the heightened tensions engendered by the present crisis in the Gulf, it is now more urgent than ever to press for an equitably conceived and comprehensively negotiated political settlement of the Arab-Israeli conflict in all its complexity and dimensions. The International Peace Conference under the auspices of the United Nations remains, in Indonesia’s view, the most effective framework for negotiations on all the essential elements of a just solution. The alternative can only be mounting frustration and despair and an inexorable drift towards further violence. 
In South-East Asia, the situation in Cambodia remains a major focus of concern to Indonesia and to the Association of South East Asian Nations (ASEAN). Over the past year, continuing efforts have been expanded in the long and arduous search for a just, comprehensive and durable settlement of the conflict. A number of meetings have taken place and valuable contributions have been made by many sides, which have all combined steadily to push the peace process forward. Particularly noteworthy in this regard has been the agreement reached by the five permanent members of the Security Council at their recent meeting in New York on a framework and on key elements of a comprehensive political settlement based on an enhanced role of the United Nations. Prior to this, some basic understandings were also reached among the Cambodian parties and regional countries in meetings held in Jakarta, Bangkok, Tokyo and elsewhere. 
Most recently, a significant breakthrough was achieved at a meeting in Jakarta earlier this month, convened by France and Indonesia as co-Chairmen of the Paris International Conference on Cambodia (PICC) and attended by the four Cambodian parties as well as by the representatives of the United Nations Secretary-General. At this meeting the Cambodian parties agreed to accept the framework document formulated by the five permanent members of the Security Council in its entirety as the basis for settling the Cambodian conflict, and they committed themselves to co-operation with all the other participants of the PICC to elaborate this framework into a comprehensive political settlement through the processes of the PICC. They also agreed to form a Supreme National Council as the unique legitimate body and source of authority in which, throughout the transitional period, the independence, sovereignty and unity of Cambodia would be embodied. The Supreme National Council will henceforth represent Cambodia externally and occupy the seat of Cambodia at the United Nations and all its specialized agencies and in other international institutions and international conferences. 
The achievement of those two agreements, taken together, indeed represents a major step forward, imparting a decisive impetus to the negotiating process. With the ground thus prepared for the early reconvening of the Paris Conference, it is our fervent hope that all parties to the conflict and other concerned countries will now marshal the required political determination to pursue the process and to elaborate and conclude a comprehensive political settlement. That path ahead may still be rocky, but I am confident that we have now come to the final stretch on the road to a just and enduring peace in Cambodia and an end to the immense suffering of its people. 
The cold war has ended. But as we assess its implications let us not entertain the rather simplistic notion that it has resulted in the victory of one side and the defeat of the other. I would like to believe that rationality and a growing awareness of the need for common security have won over the military and political doctrines which for so long have threatened to lead the world to the bring of collective self-destruction.
The current international scene impresses on us the sobering reality of how little progress has been made in disarmament and how marginally we have moved in stemming the arms race. A more effective strategy is therefor needed to reverse the arms race and to accelerate the process of arms reduction and disarmament, especially in the nuclear field. In the context of START, the prospects for concrete agreements are within reach and we urge their rapid adoption. Further negotiations should seek even deeper reductions in nuclear forces and limitations on qualitative improvements. The conclusion of a comprehensive test-ban treaty should continue to be accorded high priority and, as such, should be clearly reflected in the forthcoming amendment conference on the partial test-ban Treaty. It is a source of great disappointment for Indonesia that the recently held Fourth Review Conference of the Non-Proliferation Treaty did not succeed in articulating a consensus concerning the cessation of the nuclear arms race. The failure to achieve a final declaration is all the more regrettable against the background of the present improved global situation. 
It is our fervent hope that the attitudes demonstrated by the major nuclear Powers during the Review Conference will not be reintroduced at the forthcoming conference to amend the partial test-ban Treaty, as this would only serve to confirm the untenable position that the complete cessation of nuclear testing can only be negotiated bilaterally between the two super-Powers. 
As regards regional disarmament, my delegation believes that efforts to expedite the realization of a zone of peace, freedom and neutrality in South-East Asia, and the establishment of a nuclear-weapon-free zone in South Asia as its integral component, should become increasingly relevant. Purposeful progress in this regard would constitute a concrete contribution by the regional States to the establishment of greater peace and stability in their part of the world. 
Rapid change and transition, the distinctive hallmarks of the global political situation, are of equal pertinence to the economic and social sphere. Lasting peace cannot be sustained in isolation from socio-economic progress. Both are inextricably linked. As in increasingly being recognized, peace needs to be securely anchored in the solid bedrock of economic development and social justice worldwide. 
The decade of the 1990s has ushered in a remarkable and promising new era. With the end of the cold war and the amelioration in East-West relations, vast new opportunities for economic development have opened up. At the same time, the world economy and international economic relations are moving towards ever greater interdependence and integration. The globalization of economic activities, the emergence of new and powerful economic centres, and major shifts in comparative advantage, have drastically altered the patterns of production, consumption and trade. In addition, innovations in science and technology, and the revolution in communications, have also resulted in enlarged possibilities for the common progress of nations and peoples. 
Yet, it is also true that given the asymmetries in present-day international economic relations, some of these trends could present major challenges and constraints to the developing countries. The past year has witnessed the dramatic transformation of the Eastern European centrally planned economies, leading to their progressive integration into the world economic system. Indonesia welcomes this development, for its own sake and for the prospects it offers of new opportunities, such as expanded markets for exports from developing countries. Nevertheless, there is also genuine and justified concern that financial, trade and investment flows of considerable magnitude from the developed North might now be rechanneled to Eastern Europe. In addition, we are carefully assessing the possible impact of the formation of powerful economic groupings among developed countries, as exemplified by the prospective single European marker and the United States-Canadian Free Trade Agreement. Certainly, such regional economic integration could be a major stimulus to the global economy, provided however that it remains outward-looking and does not result in additional external barriers. 
In light of these circumstances, we are gratified with the consensus outcome of the eighteenth special session of the General Assembly on international economy co-operation. Its Declaration provides the international community with a coherent blueprint for overcoming the crippling legacies of the past and meeting the challenges of the 1990s. At the same time, we are fully aware that if the provisions of the Declaration are not translated into concrete measures, the acclaimed spirit, aspirations and homes generated at the special session may prove illusory. What is needed is to build upon this important first step and to ensure the success of our collective endeavours in those undertakings, as already set out on the international agenda. 
Of great importance on this agenda is the International Development Strategy for the 1990s. The proposed strategy, as discussed at the recently concluded fourth session of the Ad Hoc Preparatory Committee, is an ambiguous yet realistic undertaking. It should promote the achievement of its principal aim, namely, that of accelerating the development of the developing countries. In this connection, we certainly appreciate the emphasis being placed on new issues of common concern, including environmental protection, human development and the alleviation of poverty. At the same time, it is important to make sure that our preoccupation with these concerns does not obscure the urgent need to address and resolve the perennial problems confronting the developing countries, especially the interrelated issues of money, finance, debt, trade and commodities. 
The Uruguay Round of Multilateral Trade Negotiations, now in its final and critical stage, is another even of the utmost importance on the international agenda. Let us be clear that the ultimate objective of the Round is to strengthen the General Agreement on Tariffs and Trade (GATT) and its rules, so as to ensure an open and fair international trading system. It should not therefor be construed as legitimizing the vested interests of the strong. In this context, it is vital that these negotiations should lead to an equitable and balanced outcome, taking fully into account the specific concerns and needs of the developing countries. This should in essence mean creating an international trading environment that will permit the developing countries effectively to pursue their development process, while benefiting from their comparative advantage in the production, processing and export of their commodities and manufactures. 
Beyond the Uruguay Round, the eighth United Nations Conference on Trade and Development (UNCTAD VIII) in 1991 should provide us with an excellent opportunity to address international co-operation in trade and development, such as the revitalization of international commodity co-operation and other trade related development issues. 
As the Secretary-General mentioned in his report on the work of the Organisation, the foremost problem in the context of renewing the process of growth and development requiring an adequate international response is that of external indebtedness. In this regard, we are encouraged by the appointment of Mr. Bettino Craxi as the Secretary-General’s Personal Representative on debt. We sincerely hope that his findings and recommendations will contribute to our collective search for more innovative, comprehensive and effective responses to the external debt problems of all categories of debtor developing nations. 
As a country acutely conscious of the vulnerability of the world’s ecosystem and of the resultant threats to future development that its destruction may cause, Indonesia attaches particular importance to the preparations for the United Nations Conference on Environment and Development to be held in Brazil in 1992. The world’s blemished environment obviously calls out for redress. The responsibility for this undertaking should be equitably shared amongst all nations, taking fully into account the existing disparities between developed and developing countries. More specifically, the developing countries should not be penalized for the development excesses of the industrialised countries. Rather, the linkages between environmental concerns and the legitimate development needs of developing countries should be fully recognized. It is out sincere hope that the preparatory process for the Conference recently launched in Nairobi will succeed in forging consensus on an effective programme of action to address this major concern of humanity. 
The importance increasingly attached by the international community to human development is further reinforced by the Human Development Report 1990 recently released by the United Nations Development Programme (UNDP). This report reflects the growing recognition of the human factor as central to the success of development policies and the alleviation of mass poverty.  In addition, it spells out strategies for human development as measured by the human development index. We welcome this additional dimension as a means for complementing, rather than replacing, the traditional parameters of development. At the regional level, the Jakarta Plan of Action, adopted by the Economic and Social Commission for Asia and the Pacific (ESCAP) more than two years ago, was specifically designed to enhance the human dimension of development. Now already in its operational phase, the Plan of Action is demonstrating its great significance to the development processes in the region. 
The common aspiration of mankind to decent living conditions, adequate shelter, respect for fundamental human rights and the health and well-being of our children is moving to the forefront of international consciousness and is reshaping the international agenda. The forthcoming World Summit for Children is a manifestation of this shift in priorities and will be a significant occasion for focusing the attention of the international community on the plight of its most vulnerable members. Although only a beginning, the goals of the Summit with respect to child survival, protection and development must be given full force. It is surely within our collective capacity to do so. 
In that connection, the Convention on the Rights of the Child has been ratified by the requisite number of Member States and has entered into force. Indonesia, having signed the Convention earlier this year, has now completed the ratification with the United Nations. Having assumed the legal as well as the moral obligations of the Convention, we shall work diligently to fulfill this commitment and shall continue to enhance and protect the lives of children.
In other areas as well our common resolve must continue to be strengthened. Illicit trafficking in narcotic drugs and the dilemma of drug abuse continue to take a prominent place on our agenda. The seventeenth special session of the General Assembly, on international co-operation against the illicit production, supply, demand, trafficking and distribution of narcotic drugs and psychotropic substances, testified to that. The Political Declaration and the Global Programme of Action adopted at that session strengthened the inventory at our disposal to counter this threat to society and again signaled our collective commitment to effective action and the unity of purpose. Significantly, the need to address issues of both supply and demand has been reconfirmed, along with the underlying social causes that generate the use of narcotics. Indonesia remains fully committed to the international campaign against illicit trafficking and drug abuse, and pledges its best efforts to contribute to its success. 
The assault on society by those who traffic in and abuse illicit narcotics must be turned back. The death of 25,000 young people each day from preventable causes can no longer be tolerated. Yet these issues cannot be divorced from the questions of overall development. Indeed, the new international agenda must be shaped with the broad context of socio-economic development, guided by a moral conscience. The fundamental human rights of all people and the equal treatment of women and their inclusion as equal partners in the development process must be ensured. Poverty and despair must be overcome. Education must be enhanced. In sum, the overall quality of life for all people, and particularly for our children, must be improved so that we may build a better future for all mankind.  
As we enter the last decade of the century we are again being presented with a unique opportunity to construct a radically new, more peaceful, just and prosperous global order. This opportunity should not be missed. Yet if the pursuit of that objective is to achieve tangible reality, a renewal of confidence in multilateralism and a recognition of the irreplaceable value and role of the United Nations are imperative. 
In his report on the work of the Organization, the Secretary-General advanced a number of proposals to strengthen further the functioning of the United Nations. We believe that in view of the Organization’s steadily expanding role in peace-keeping and peace-making, the search for ways and means to ensure broader and more stable support for such activities has indeed become essential. The need is now also being felt for periodic meetings of the Security Council at a high political level to survey world political developments and to identify potential conflict and crisis situations, thereby enhancing the Council’s capacity for preventive diplomacy. Such meetings should be supported by an improvement in the Secretary-General’s capacity for timely and unbiased information gathering. At the same time, the central functions of the Economic and Social Council in policy guidance and monitoring and co-ordinating system-wide action in the economic, social and humanitarian fields should be equally strengthened. 
But we should always bear in mind that all efforts to strengthen the role, improve the functioning and increase the efficiency and efficacy of the United Nations will remain inadequate unless they are matched by the consistent support, including financial support, of all Member States. I wish also to underscore the Secretary-General’s observation that the Organisation will be in danger of being bypassed and sidelined if Member States, especially the major Powers, choose to act outside the ambit of the purposes and principles of the Charter. We fully agree with him that
“It is the willing endorsement of the decisions of the Security Council by the international community that can best counter any impression…. or world affairs being run by a directorate”.
The world is at a crossroads. The forces of change are relentlessly pushing it into uncharted waters. While opportunities abound, so too do uncertainties and dangers. To meet these unprecedented challenges effectively, multilateral co-operation and genuine interdependence are critically importance. Nor is it a viable alternative to advance the interests of any State or region at the expense of others. It is only though shared responsibility and a shared commitment to global co-operation and solidarity that we can hope to manage the massive changes that are transforming the shape and substance of international relations for the decades ahead.